Citation Nr: 1721415	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted service connection for PTSD with an initial 10 percent rating, effective February 20, 2009.  Jurisdiction of the case was subsequently transferred to the RO in Hartford, Connecticut. 

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington D.C.  A transcript of that proceeding is of record.  

In a July 2014 rating action, the evaluation for PTSD was increased to 50 percent, for the entire appeal.  However, because the disability rating was increased to an amount less than the maximum benefit allowed by law and VA regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for the service-connected PTSD.  

The Board previously remanded this case for a VA examination to evaluate the current severity of the Veteran's PTSD.  In the February 2014 remand, the Board specifically noted that the last examination of record was in April 2009 and that the Veteran reported a worsening in his testimony at the May 2013 hearing.  

The Veteran was scheduled for an examination in March 2014; however, internal VA correspondence reflects that this examination was cancelled in error.  Email correspondence shows that during the course of a telephone conversation with a VA representative in March 2014, the Veteran indicated that he was seeking TDIU benefits based on a leg disability, not his PTSD.  However, it appears that this was misinterpreted to mean that the Veteran was not seeking an increased evaluation for his PTSD.  As a result, the examination scheduled for his PTSD was cancelled.  

As there is no clear indication from the Veteran or his representative of unwillingness to report to an examination to evaluate the current severity of his service-connected PTSD, the appeal is being remanded so that the examination can proceed in accordance with the Board's February 2014 directives.  See Stegall v. West, 11 Vet. App. 268 (1998)(holding that the Board errs as a matter of law when it fails to ensure remand compliance).   

Finally, the file should be updated with any pertinent VA medical records dated since July 2015, and any pertinent outstanding private medical records.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records (since July 2015) and, any after receiving necessary authorization, any outstanding private medical records.  Associate the records with the claims file.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

After reviewing the file, any additional pertinent records received pursuant to this Remand, the examiner is to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

2.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


